     Case 1:20-cv-00255-HSO-JCG Document 23 Filed 03/29/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

JAMES GARLAND WARD, #200974796                                           PLAINTIFF

v.                                                CIVIL NO. 1:20-cv-255-HSO-JCG

H. BEESLEY and
MIKE EZELL, Administrator                                             DEFENDANTS

               ORDER OF DISMISSAL WITHOUT PREJUDICE

      This matter is before the Court sua sponte. After consideration of the record

and relevant legal authority, the Court finds that this civil action should be

dismissed without prejudice.

                                  I. BACKGROUND

      Pro se Plaintiff James Garland Ward (“Ward” or “Plaintiff”) initiated this

action pursuant to 42 U.S.C. § 1983 on August 6, 2020, while he was incarcerated in

the Jackson County Adult Detention Center in Pascagoula, Mississippi. See Compl.

[1] at 2. The Complaint [1] names H. Beesley and John Doe as Defendants. Id.

      On August 18, 2020, the Magistrate Judge entered an Order [8] directing the

Clerk to issue a Notice of Lawsuit and Request to Waive Service of Summons for

Defendant H. Beesley. Order [8] at 1. That Order [8] also advised Ward “that

service of process will not be ordered to be issued for a ‘John Doe’ defendant,” and

directed Ward to provide the proper name and address for Defendant John Doe. See

id. at 2. Ward filed a Response [10] on August 26, 2020, identifying Defendant John

Doe as “Mike Ezell/ Administrat[or],” Pl.’s Resp. [10] at 1, and the Magistrate Judge
      Case 1:20-cv-00255-HSO-JCG Document 23 Filed 03/29/21 Page 2 of 5




entered an Order [11] directing the Clerk to substitute Mike Ezell, Administrator,

for Defendant John Doe, Order [11] at 1. That Order [11] also directed Ward to file a

response on or before September 18, 2020, providing the Court with the street

address where Defendant Ezell could be found for service of process and stating the

facts upon which Ward alleges that Defendant Ezell violated his constitutional

rights.   Id. Ward was warned that failure to comply with the Order [11] could lead

to the dismissal of Defendant Ezell. Id. at 2. Ward did not file the required response

or otherwise respond to the Order [11].

       On September 1, 2020, the envelope [12] addressed to Defendant H. Beesley

containing the Notice of Lawsuit and Request to Waive Service of Summons was

returned to the Court by the postal service with a notation “Return to Sender, Not

Deliverable as Addressed.” Ret. Mail [12] at 1. The envelope [12] also had a notation

reading, “No Longer Works @ This Facility.” Id. The Magistrate Judge then entered

an Order [13] on September 2, 2020, directing Ward to file a response on or before

September 25, 2020, advising the Court whether he wished to continue this lawsuit

against Defendant Beesley, and if so, to provide a different street address where

Defendant Beesley could be served with process. Order [13] at 1-2. The Order [13]

warned Ward that his failure to timely comply with the Order could result in

Defendant Beesley being dismissed without prejudice. 1 Id. at 2. Ward did not file


1
  The envelopes containing the Orders [11], [13] entered on August 27, 2020, and September
2, 2020, respectively, have not been returned by the postal service. On October 7, 2020, a
Letter [17] from Jessica Pleasant, Aramark Manager, was filed stating that “[a]s of 9/12/2020
James Garland Ward . . . is no longer at Jackson County ADC.” Letter [17] at 1.
                                             2
     Case 1:20-cv-00255-HSO-JCG Document 23 Filed 03/29/21 Page 3 of 5




the required response or otherwise respond to the Order [13].

      On December 18, 2020, the Magistrate Judge entered an Order to Show

Cause [19] which required that, on or before January 8, 2021, Ward: (1) file a

written response showing cause why this case should not be dismissed for his

failure to comply with the Court’s previous Orders [11], [13]; and (2) comply with

the Court’s previous Orders [11], [13] by filing a written response. Order to Show

Cause [19] at 2. Ward was warned that “failure to advise this Court of a change of

address or failure to timely comply with any order of the Court . . . may result in the

dismissal of this civil action.” Id. The envelope [20] containing the Order to Show

Cause [19] was returned by the postal service stating, “Return to Sender; Not

Deliverable as Address; Unable to Forward.” Ret. Mail [20] at 1. The envelope [20]

also had a notation reading, “Not Here.”

Id. Ward did not respond to the Order to Show Cause [19] or otherwise contact the

Court about this case.

      Since Ward is proceeding pro se and out of an abundance of caution, he was

provided a final opportunity to comply with the Court’s Orders [11], [13].

On February 2, 2021, the Court entered a Second and Final Order to Show Cause

[21] which required that, on or before March 3, 2021, Ward: (1) file a written

response, showing cause why this case should not be dismissed for his failure to

comply with the Court’s previous Orders [11], [13], [19]; and (2) comply with the

Court’s previous Orders [11], [13], [19] by filing the required response. Second and


                                           3
      Case 1:20-cv-00255-HSO-JCG Document 23 Filed 03/29/21 Page 4 of 5




Final Order to Show Cause [21] at 2-3. Ward was again warned that “failure to

timely comply with the Order of the Court or failure to advise the Court of a change

of address . . . will result in this cause being dismissed without prejudice and

without further notice to Plaintiff.” Id. at 3. The envelope [22] containing the Second

and Final Order to Show Cause [21] was returned by the postal service stating,

“Return to Sender, Unable to Forward.” Ret. Mail [22] at 1. The envelope [22] also

bore a notation reading, “No Longer Here UTF.” Id. Ward did not respond to the

Second and Final Order to Show Cause [21] or otherwise contact the Court about

his case, and Ward has taken no action in the case since September 10, 2020.

                                   II. DISCUSSION

      The Court has the authority to dismiss an action for a plaintiff’s failure to

prosecute under Federal Rule of Civil Procedure 41(b), and under its inherent

authority to dismiss the action sua sponte. See Link v. Wabash R.R., 370 U.S. 626,

629-30 (1962); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). The

Court must be able to clear its calendar of cases that remain dormant because of the

inaction or dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases. See Link, 370 U.S. at 630-31. Such a “sanction is

necessary in order to prevent undue delays in the disposition of pending cases and

to avoid congestion in the calendars of the District Courts.” Id. at 631.

      Ward did not comply with four Court Orders or supply the Court with a

current address after being warned seven times that failing to do so would result in


                                           4
     Case 1:20-cv-00255-HSO-JCG Document 23 Filed 03/29/21 Page 5 of 5




the dismissal of his lawsuit. See Second and Final Order to Show Cause [21] at 3;

Order to Show Cause [19] at 2; Order [8] at 2; Order Setting Payment Schedule [7]

at 2; Order [4] at 2; Order [3] at 2; Notice of Assignment [1-3] at 1. Despite these

warnings, Ward has not contacted the Court since September 10, 2020, when he

filed his Motion for Subpoenas [14]. Such inaction represents a clear record of delay

or contumacious conduct, and it is apparent that Ward no longer wishes to pursue

this lawsuit. As the record demonstrates, lesser sanctions than dismissal have not

prompted “diligent prosecution” but instead such efforts have proven futile. See

Tello v. Comm’r, 410 F.3d 743, 744 (5th Cir. 2005) (quoting Berry v. CIGNA/RSI–

CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992)). Dismissal without prejudice is

warranted.

                                 III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITHOUT PREJUDICE for failure to prosecute and to obey the

Court’s Orders. A separate final judgment will enter pursuant to Federal Rule of

Civil Procedure 58.

      SO ORDERED, this the 29th day of March, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           5
